DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1, line 9: “further comprises” should be “further comprising”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 9 and 10 contain(s) the trademark/trade name “Nafion.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the polymer of the cation permselective membrane (claim 9) and the permselective membrane layer (claim 10) and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Bhullar (U.S. Patent Pub. 2007/0278097) in view of Kulkarni (T. Kulkarni, Application of Semipermeable Membrane in Glucose Biosensing, Membranes 2016(6), 55, page 1-20).
Regarding claims 1 and 9-10, Bhullar teaches a multilayer test strip (Fig. 1; [0096] line 3: test strip 10) comprising a substrate (Fig. 2; [0096] line 4: base substrate 12) onto which is deposited an electrode assembly (Fig. 2; [0097] lines 1-3: the base substrate 12 carries an electrode system 26 including a plurality of electrodes 28 and electrode traces 30 terminating in contact pads 32) comprising:
a carbon-based working electrode (Fig. 4; [0109] lines 9-10: working electrode element 44; [0105] lines 6-7: suitable conductors for the working electrode include carbon), 
a carbon-based counter electrode (Fig. 4; [0109] lines 7-8: the counter electrode includes elements 40 and 42; here element 40 is deemed to be the counter electrode; [0105] lines 9-10: the counter electrode may be made of the same materials as that of the working electrode, i.e., carbon), 
a pseudo reference electrode (Fig. 4; [0109] lines 7-8: the counter electrode includes elements 40 and 42; [0104] lines 8-10: the term "counter electrode" is meant to include counter electrodes which also function as reference electrodes, i.e., counter/reference electrodes; here element 42 is deemed to be the pseudo reference electrode), wherein the pseudo reference electrode, the working electrode and the counter electrode, are arranged adjacent to each other in the same plane (Fig. 4: indicating the working electrode element 44 and the counter electrode elements 40 and 42 are adjacent to each other in the same plane),
contacts for contacting the electrodes directly to a voltage supply (Fig. 2; [0110] line 1: the contact pads 32; [0140] lines 10-11: the application of the potential to the electrodes), and 
said carbon-based working electrode and said carbon-based counter electrode of the electrode assembly layer being electrically separated from one another (Fig. 4: indicating the working electrode element 44 and the counter electrode elements 40 and 42 are physically and thus electrically separated from each other).

Bhullar does not explicitly disclose the test strip further comprises a permselective membrane layer, said electrode assembly layer being positioned between the substrate and the permselective membrane layer, wherein the permselective membrane layer consists of a cation permselective membrane (claim 1) or the permselective membrane layer comprises a cation permselective membrane of Nafion (claim 9) or the permselective membrane layer comprises Nafion (claim 10).
However, Kulkarni teaches a semipermeable membrane in biosensing application that allows preferential passage of certain analytes based on size and/or net charge via diffusion (page 5, para. 1, lines 1-3).  The biosensing device includes an electrode layer, on which an enzyme layer is disposed, and a semipermeable membrane is disposed on the enzyme layer (Fig. 4).  The semipermeable membrane is necessary to improve the selectivity of the biosensors (page 5, para. 1, lines 15-16), for example, a nafion layer, on the basis of charge exclusion (page 5, para. 1, lines 17-19).  Thus, Kulkarni teaches a permselective membrane layer that consists of nafion, which is a cation permselective membrane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhullar by incorporating semipermeable membrane (e.g., nafion) on the enzyme layer as taught by Kulkarni because nafion, a suitable material to be used as a semipermeable membrane of a biosensor for exclusion based on charge (page 5, para. 1, lines 18-19), would improve the selective of the biosensor (page 5, para. 1, lines 15-16).  Here, since Kulkarni uses the same material, Nafion (Kulkarni, page 5, para. 1, line 18), as that disclosed in the specification (Specification, [0007] line 1), the permselective membrane layer made of nafion must be a cation permselective membrane.  Further, the combined Bhullar and Kulkarni would necessarily result in the electrode layer being positioned between the substrate and the permselective membrane layer.

The designation “wherein said multilayer test strip is configured for the detection of opioids and/or their metabolites in a sample” is deemed to be statements with regard to the intended use in apparatus claims.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  Here, the multilayer test strip as taught by Bhullar in view of Kulkarni has three electrodes: working electrode 44, counter electrode 40, counter electrode 42 (Bhullar, Fig. 4), contacts (Fig. 2: 32), and a permselective membrane layer (Fig. 2: 33) made of Nafion (Kulkarni, Fig. 4) is identical to the presently claimed structure and would therefore have the ability to perform the use, i.e., the detection of opioids and/or their metabolites in a sample, as recited in the claim.

Regarding claim 3, Bhullar teaches the substrate is polymer ([0102] lines 1-4: the base substrate 12 comprises an insulating material, such as vinyl polymers).

Regarding claim 4, Bhullar teaches the carbon-based working electrode further comprises titanium ([0107] lines 7-9, 13-14: examples of metals or metallic-like conductors (i.e., the electrodes) include carbon, titanium, mixtures thereof).

Regarding claims 5-6, Bhullar teaches the pseudo reference electrode comprises silver or silver-silver chloride (Ag/AgCl) ([0105] lines 9-10: the counter electrode may be made of silver/silver chloride; here the counter electrode element 42 in Fig. 4 is deemed to be the pseudo reference electrode).

Regarding claim 7, Bhullar teaches the pseudo reference electrode comprises platinum ([0105] lines 6-7: suitable conductors for the working electrode include platinum; lines 9-10: the counter electrode may be made of the same materials as that of the working electrode; here the counter electrode element 42 in Fig. 4 is deemed to be the pseudo reference electrode).

Regarding claim 8, Bhullar teaches the contacts comprise silver (Fig. 2; [0105] lines 9-10: the counter electrode may be made of silver/silver chloride; [0110] lines 1-5: the traces 30 and the contact pads 32 that are components of the electrode system are preferably composed of the same material as the electrode; thus the contact pads 32 comprise silver).
Claim(s) 2 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhullar in view of Kulkarni, and further in view of Deng (U.S. Patent Pub. 2006/0113187).
Regarding claim 2, Bhullar and Kulkarni disclose all limitations of claim 1 as applied to claim 1.  Bhullar and Kulkarni do not explicitly disclose the carbon-based working electrode and said carbon-based counter electrode each comprises amorphous carbon.
However, Deng teaches biosensors for measuring analyte concentration in a bodily fluid ([0002] lines 1-2), including a working electrode ([0032] line 1) and a counter electrode ([0033] line 1), and at least one electrode comprises a thin film carbon material ([0040] lines 2-3).  The “carbon material” is meant to encompass any allotrope of carbon, including without limitation diamond, lonsdaleite, (a hexagonal a polymorph of diamond), graphite, amorphous carbon, fullerene, and carbon nanotubes ([0040] lines 3-4, 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhullar and Kulkarni by substituting the carbon-based working electrode and the carbon-based counter electrode with ones comprising amorphous carbon as taught by Deng because amorphous carbon is a suitable material to be used as the working electrode and the counter electrode.  The suggestion for doing so would have been that amorphous carbon is a suitable material for working electrode and the counter electrode of a biosensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 19, Bhullar teaches the substrate is polymer ([0102] lines 1-4: the base substrate 12 comprises an insulating material, such as vinyl polymers).

Regarding claim 20, Bhullar teaches the carbon-based working electrode further comprises titanium ([0107] lines 7-9, 13-14: examples of metals or metallic-like conductors (i.e., the electrodes) include carbon, titanium, mixtures thereof).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhullar in view of Kulkarni, and further in view of Heller (U.S. 6,514,718).
Regarding claim 11, Bhullar and Kulkarni disclose all limitations of claim 1 as applied to claim 1.  Bhullar and Kulkarni do not explicitly disclose a filter layer, wherein the strip is arranged so that the permselective membrane layer is positioned between the filter layer and the electrode assembly layer.
However, Heller teaches an enzyme biosensor (Fig. 1; Col. 1, lines 21-22), including carbon wire electrode (Fig. 1; Col. 4, lines 12-13: metal or carbon wire 2) and active polymer layers deposited on (Fig. 1; Col. 2, lines 63-64).  The active polymer layers include a sensing layer, a glucose flux-limiting layer, a biocompatible layer, and optionally a peroxidase-based interferant eliminating layer (Col. 2, lines 66-67 to Col. 3, line 1), as shown in Fig. 1, on top of the metal or carbon wire 2 (i.e., the electrode layer), there is a glucose oxidase layer 8 (i.e., the sensing layer), electrically insulating and glucose diffusion limiting layer 10, and an interference eliminating layer 12 (Fig. 1; Col. 4, lines 12-13, 16-18, 20).  Here, the glucose diffusion limiting layer is deemed to be the claimed permselective membrane, and the interference eliminating layer 12 is deemed to be the claimed filter layer, so that the permselective membrane layer (Fig. 1: the glucose diffusion limiting layer 10, corresponding to the semipermeable membrane of Kulkarni) is between the filter layer (Fig. 1: interference eliminating layer 12) and the electrode assembly layer (Fig. 1: the carbon wire electrode 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhullar and Kulkarni by incorporating the interference eliminating layer as a filter layer as taught by Heller because the interference eliminating layer is preferred when the redox polymer having low reducing potential (Col. 6, lines 1-4) and enables elimination of interferences (Col. 12, lines 55-56), wherein the enzyme composition of the interferant eliminating layer may be altered for a specified function adding the flexibility of the elimination of interferences (Col. 6, lines 19-21).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Regarding claim 12, Bhullar teaches a hydrophobic membrane/film layer (Fig. 2-3: body cover 18; [0200] lines 5-7: the body cover material is a clear poly(ethylene-terephthalate) (PET) or poly(ethylene-naphthalate) (PEN) film; [0217] lines 14-15: body cover is opaque and is preferably hydrophobic), wherein the strip is arranged so that the filter layer is filter layer is positioned between the permselective membrane layer and the hydrophobic membrane/film layer (since the body cover is on the uppermost layer of the test strip, the combined Bhullar and Kulkarni would necessarily result in the filter layer being positioned below the body cover and above the enzyme layer).
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 19-20 have been considered but are unpersuasive.  
Applicant argues Bhullar teaches nothing about the suitable reagent system 33 consisting of a cation permselective membrane or that the multiplayer test strip is configured for the detection of opioids and/or their metabolites in a sample (page 7, para. 2, lines 1-3).  Applicant further argues Bhullar and Kulkarni, whether alone or in combination, do not teach or suggest amended independent claim 1 as “the permselective membrane layer consists of a cation permselective membrane, and wherein said multilayer test strip is configured for the detection of opioids and/or their metabolites in a sample” (page 8, para. 3, lines 1-5).  These arguments are unpersuasive because Kulkarni teaches a semipermeable membrane in biosensing application that allows preferential passage of certain analytes based on size and/or net charge via diffusion (page 5, para. 1, lines 1-3), which is exemplary nafion on the basis of charge exclusion for improvement on the selectivity of the biosensor (page 5, para. 1, lines 15-16, 18-19).  Since Kulkarni uses the same material, Nafion (Kulkarni, page 5, para. 1, line 18), as that disclosed in the specification (Specification, [0007] line 1), the permselective membrane layer made of nafion must be a cation permselective membrane.  The designation ““wherein said multilayer test strip is configured for the detection of opioids and/or their metabolites in a sample” is deemed to be statements with regard to the intended use in apparatus claims, and would not add patentable weight to the claim.  The multilayer test strip as taught by Bhullar in view of Kulkarni has three electrodes: working electrode 44, counter electrode 40, counter electrode 42 (Bhullar, Fig. 4), contacts (Fig. 2: 32), and a permselective membrane layer (Fig. 2: 33) made of Nafion (Kulkarni, Fig. 4) is identical to the presently claimed structure and would therefore have the ability to perform the use, i.e., the detection of opioids and/or their metabolites in a sample, as recited in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795